11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Selisa Harkey and Adrian Harkey,               * From the 358th District Court
                                                 of Ector County
                                                 Trial Court No. D-134,928.

Vs. No. 11-16-00331-CV                         * November 8, 2018

The Bank of New York Mellon Trust       * Memorandum Opinion by Bailey, C.J.
Company, N.A., f/k/a The Bank of          (Panel consists of: Bailey, C.J.,
New York Trust Company, N.A., as          Gray, C.J., sitting by assignment,
successor to JPMorgan Chase Bank, N.A.,   and Wright, S.C.J., sitting by
as Trustee for RAMP 2004RS2, et al.,      assignment)
                                          (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Selisa Harkey and Adrian Harkey.